DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A: Figures 1A and 2, in the reply filed on 18 May 2022 is acknowledged.

Claims 5, 6, 13, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022. Claims 5, 13, and 19 are withdrawn because it recites “a plurality of dimple parts” which are not found in the elected species, but rather found in Species B in Fig. 1B for instance. Claim 6 is withdrawn because it recites “a second tail portion and a second leg” which are not found in the elected species, but rather found in Species B in Fig. 1B for instance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 4,552,206).

Re. claim 1: Johnson discloses a heat exchange ribbon for dispersing heat within an enclosure housing a circuit board (printed circuit board), the heat exchange ribbon comprising:
a base portion (6A) configured to be attached to a spacer (7) to be mounted to the circuit board within the enclosure (enclosure); (see fig. 1)
a tail portion (6C and 6D combined) substantially parallel to said base portion; and (see fig. 5A-C)
a leg (6H) connecting said tail portion to said base portion, said leg being configured so as to form an angle of less than 180 degrees with respect to each of said base portion and said tail portion, and so that a height of said leg extends in the same direction as a height of said base portion and said tail portion to create an opening at least partially surrounded by said base portion, said leg, and said tail portion, (see fig. 2, 3)
wherein said base portion, said tail portion, and said leg portion have a one-piece construction (sheet metal construction), and (see fig. 1, 2; col. 2)
wherein said base portion has an outer surface to face away from the circuit board, and said tail portion has an inner surface to face toward the circuit board, said leg extending below a lower edge of said base portion such that at least a portion of said tail portion (6D) is located below a lower edge of said base portion and such that at least a portion of said inner surface of said tail portion does not oppose said outer surface of said base portion. (see fig. 1, 2)

Re. claim 2: Johnson discloses wherein each of said base portion (6A) and said tail portion (at least 6C is planar) are planar. (see fig. 1, 2)

Re. claim 3: Johnson discloses wherein said base portion (6A) is planar and said tail portion (6D and 6C) is corrugated. (see fig. 1-3)

Re. claim 7: Johnson discloses wherein said base portion, said tail portion, and said leg are formed out of aluminum sheet metal. (see col. 3 ln. 60 – col. 4 ln. 25)

Re. claim 9: Johnson discloses wherein said base portion (6A), said leg (6H), and said tail portion (6C and 6D combined) are configured such that a portion of said inner surface of said tail portion (surface of 6D) not opposing said outer surface of said base portion is larger than a portion of said inner surface of said tail portion opposing said outer surface of said base portion. (see fig. 1, 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al.

Re. claim 4: Johnson fails to disclose:
wherein a thickness of said heat exchange ribbon is within a range of 1 mm to 2 mm. 
However, it would have been an obvious matter of design choice to make the thickness of the ribbon between 1mm and 2mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would have been motivated to change the thickness of the ribbon to change the resilience and stiffness of the metal piece to prevent damage with accidental contact.

Re. claim 8: Johnson discloses:
wherein said leg (6H) is configured such that said base portion (6A) is spaced from said tail portion. (see fig. 1-5)
Johnson fails to specifically disclose:
The base is spaced at least 20mm from said tail portion and is to be located within 5mm of a wall of the enclosure to disperse heat away from the circuit board.
However, it would have been an obvious matter of design choice to space the tail portion from the base by at least 20mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would have been motivated to make the space at least 20mm in order to provide a minimum clearance for airflow to ensure proper heat dissipation. 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the base within 5mm of the wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to do this in order to increase the number of heat exchange ribbons attached to the circuit board to increase heat dissipation.
Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claims 10 and 17: Johnson discloses: a heat exchange ribbon for dispersing heat within an enclosure housing a circuit board (printed circuit board), the heat exchange ribbon comprising:
a base portion (6A) configured to be attached to a spacer (7) to be mounted to the circuit board within the enclosure (enclosure); (see fig. 1)
a tail portion (6C and 6D combined) substantially parallel to said base portion; and (see fig. 5A-C)
a leg (6H) connecting said tail portion to said base portion, said leg being configured so as to form an angle of less than 180 degrees with respect to each of said base portion and said tail portion, and so that a height of said leg extends in the same direction as a height of said base portion and said tail portion to create an opening at least partially surrounded by said base portion, said leg, and said tail portion, (see fig. 2, 3)
wherein said base portion, said tail portion, and said leg portion have a one-piece construction (sheet metal construction), and (see fig. 1, 2; col. 2)
wherein said base portion has an outer surface to face away from the circuit board, and said tail portion has an inner surface to face toward the circuit board, said leg extending below a lower edge of said base portion such that at least a portion of said tail portion (6D) is located below a lower edge of said base portion and such that at least a portion of said inner surface of said tail portion does not oppose said outer surface of said base portion. (see fig. 1, 2)

However, Johnson and the remaining prior art fails to disclose:
a heat exchange apparatus for dispersing heat within an enclosure housing a circuit board, the heat exchange apparatus comprising:
a substrate to be mounted on the circuit board and having an opening;
a spacer to be mounted on the circuit board within the enclosure, said spacer being arranged within said opening of said substrate, said spacer having a fastener thereon.

One of ordinary skill in the art would not have been motivated to add a substrate having an opening to the laminated design of Johnson. Adding additional layers would have decreased the thermal transfer to the heat exchange ribbon and decreased efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan (US 2012/0309235 A1) discloses a connector having a metal heat dissipating collar surrounding it. Lee (US 2004/0206476 A1) discloses a heat ribbon surrounding an electronic device which is attached to a circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 30, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835